Citation Nr: 0402324	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  00-23 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left leg disability, 
to include thrombus of the superficial femoral vein.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel





INTRODUCTION

The veteran served on active military duty from July 1972 to 
August 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) regional office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The matter was remanded by the Board in June 2001 and in an 
April 2003 decision, the Board denied service connection for 
the conditions in issue.  In August 2003 the United States 
Court of Appeals for Veterans Claims (Court) vacated the 
April 2003 Board decision denying the veteran's claim and 
remanded the matter back to the Board in order for numerous 
documents in Spanish to be translated into English.  This has 
been accomplished and the matter is now once again before the 
Board for disposition.  


FINDING OF FACT

A left leg disability, to include thrombus of the superficial 
femoral vein, did not occur during the veteran's active 
military service.


CONCLUSION OF LAW

A left leg disability, to include thrombus of the superficial 
femoral vein was not incurred in active military service.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.  The veteran was informed of 
this change in the law by the Board's June 2001 remand.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The regulations add nothing of substance to the 
new law, and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  In this regard, the 
RO's July 2001 letter informed him of what evidence was 
needed in order to establish entitlement to service 
connection regarding his claim.  Specifically, the letter 
stated that he needed to provide the names and addresses of 
all medical care providers who treated him for a left leg 
disability, to include thrombus of the superficial femoral 
vein, since August 1973.         

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  Here, the July 2001 RO 
letter informed the veteran that the law states that VA must 
make reasonable efforts to help him get evidence necessary to 
support his claims, stating further that VA would help him to 
get such things as medical records, employment records, or 
records from other Federal agencies.  The letter stated, 
though, that the veteran had to give VA enough information 
about such records to enable VA to request them for him from 
the person or agency that had the records.  The letter also 
stated that VA would provide the veteran with a medical 
examination or obtain a medical opinion if VA decided that it 
was necessary in order to make a decision on the claim.     

In addition, the statement of the case (SOC), issued in 
September 2002, reiterated the above-described duties, 
stating that provided certain criteria were met, VA would 
make reasonable efforts to help him to obtain relevant 
records necessary to substantiate his claims, to include 
developing for all relevant records not in the custody of a 
Federal department or agency, see 38 C.F.R. § 3.159(c)(1) 
(2003), to include records from State or local governmental 
sources, private medical care providers, current or former 
employers, and other non-Federal government sources.  He was 
further advised that VA would make efforts to obtain records 
in the custody of a Federal department or agency.  See 38 
C.F.R. § 3.159(c)(2) (2003).  Finally, he was notified that 
VA would obtain his service medical records and other 
relevant records pertaining to his active duty that are held 
or maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by any Federal department or agency which he adequately 
identifies and authorizes VA to obtain.  See 38 C.F.R. 
§ 3.159(c)(3) (2003).  Here, the veteran has not referenced 
any records that have not been obtained and considered in 
conjunction with the veteran's claims on appeal.  The veteran 
did submit a medical opinion by Dr. Coppola in October 2002 
and indicated in the accompanying statement in support of 
claim that he waived his right to have the agency of original 
jurisdiction consider this evidence in the first instance.  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).     

Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.

				II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2003).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).   In 
addition, certain diseases are subject to presumptive service 
connection.  38 C.F.R. §§ 3.307, 3.309.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The veteran does not allege that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 2002) is not 
applicable in this case.

The veteran has claimed entitlement to service connection for 
left leg disability, to include thrombus of the superficial 
femoral vein due to an October 1972 left leg injury.

The relevant evidence in this case includes the veteran's 
service medical records (SMR's), a December 2001 VA 
examination report, and private treatment records.  

The SMR's reveal that, at the time of examination for 
entrance into active service, in May 1972, the veteran's 
vascular system was not noted to be abnormal.  A note, dated 
on November 8, 1972, reported that the veteran presented with 
complaints of left knee pain.  There was no swelling noted, 
nor was a diagnosis listed.  At the time of the August 1973 
separation examination, the veteran's vascular system was 
clinically evaluated as normal.  Further, no left leg 
disability was noted.    

A January 1993 report from Dr. Hiram Rivera Luna concluded 
that there was mild superficial venous insufficiency of the 
left leg.  

June and August 1994 reports from P.R. Vascular diagnostics 
stated that, in regards the veteran's left leg, abnormal 
color flow imaging results indicated obstruction of the 
superficial femoral vein and partial obstruction of the 
popliteal vein.  Thrombus morphology and ecodensity suggested 
that this was a chronic process.    

An August 1994 private periphero-vascular evaluation for a 
disability determination program noted that the veteran's 
first visit was in December 1992 for left calf edema with 
pain, and left leg thrombophlebitis.

An October 1997 report by Dr. Jose L. Nin Torregrosa stated 
that there was thrombus of the superficial femoral vein in 
the left leg.   

A general medical report from Dr. Angelo Coppola Munoz stated 
that the veteran had been hospitalized in June 1994 due to 
left leg swelling and pain.  He was diagnosed with chronic 
femoropopliteal vein thrombosis with superimposed acute deep 
vein thrombosis and a pulmonary embolism.  

A March 2000 private periphero-vascular evaluation for a 
disability determination program by Dr. Suau noted that the 
veteran claimed that on June 1994 he developed severe deep 
pain in the left leg that was soon associated with swelling, 
fever, and chills.  It was noted that the veteran reported 
having undergone several hospitalizations and it was noted 
that he required a vena cava filter in July 1996.  The 
impression was chronic left iliofemoral thrombosis, probably 
with complete obstruction.  No opinion as to the etiology of 
the veteran's left leg disability was rendered.  

A March 2000 private medical record from Dr. Coppola stated 
that the veteran had been under his care since June 1994 due 
to recurrent left lower extremity, and recurrent deep vein 
thrombosis with pulmonary embolism.  The veteran reported 
that he had a trauma to his left leg while in service.  There 
is no diagnosis or opinion relating the veteran's current 
left leg thrombosis of the superficial femoral vein, claimed 
as a left leg injury, to service.

A copy of the disability determination from the Social 
Security Administration, received in August 2001, identified 
the primary disabling disability as periphero-vascular venous 
insufficiency with a secondary diagnosis of thrombophlebitis 
and that the veteran's disability began in June 1994.

The veteran underwent a VA examination in December 2001.  The 
report stated that the examiner had the claims folder 
available for review.  The veteran reported that the veteran 
had a vena cava filter placement in July 1996 due to 
recurrent left leg deep vein thrombosis with complications of 
recurrent pulmonary embolism.  It was noted that during the 
last year that the veteran had one hospitalization for 15 
days in order to be heparinized due to left leg deep vein 
thrombosis.  It was also noted that onset of the veteran's 
left leg disorder was in 1994.

The examiner indicated that the SMR's and statements from Dr. 
Coppola and Dr. Felix S. Vilella Suau from March 2000 were 
reviewed carefully.  He went on to note that neither 
physician mentioned that they had reviewed the veteran's 
SMR's or the claims folder.  He also found that the veteran's 
service medical records, to include the separation 
examination, were silent in regard to varicosities or deep 
vein thrombosis or an October 1972 fracture.  The examiner 
stated that with all of the available medical evidence that 
it was his opinion that the etiology of the disorder was 
sometime before June 1994 where he was hospitalized and 
diagnosed with not only with thrombophlebitis of the left leg 
but also deep venous insufficiency of the right leg by 
doppler of the legs.  He could not state the exact time the 
disorder started but stated that it was definitely not during 
his brief period of service.  It was the examiner's opinion 
that in the absence of treatment for varicosities on the left 
leg during service, the veteran's present bilateral venous 
disease diagnosis in 1994 was not related etiologically to 
service.  He stated that varicose veins and deep vein 
thrombosis were related to jobs which required prolonged 
standing, such as the veteran's job as a municipal policeman 
for 11 years, and congenital insufficient valves.  He noted 
that the varicose veins and deep vein thrombosis were not 
related to trauma.  The diagnosis was chronic left leg deep 
vein thrombosis without superimposed acute thrombosis 
identified by venous duplex of the left lower extremity.

The veteran submitted multiple color photographs of his legs 
from various angles, which were received in March 2001.

A letter from Dr. Coppola, received in June 2002, stated that 
the veteran had been under his care since 1996 with a history 
of recurrent deep vein thrombophlebitis of the left leg that 
required stent insertion of the inferior vena cava and 
anticoagulation.  Dr. Coppola noted that there was a 
possibility that this event may have been triggered by 
previous leg trauma.  Another letter from Dr. Coppola, 
received in October 2002, indicated that the previous leg 
trauma referred to occurred, according to the veteran, during 
his military service in 1972.   

After reviewing the evidence of record, the Board finds that 
preponderance of the medical evidence support a conclusion 
that the veteran's left leg disability, to include thrombus 
of the superficial femoral vein is not attributable to 
service.  The first evidence of a diagnosis of left leg 
thrombophlebitis of record was in December 1992 for that 
disability, more than 19 years after service.  This lengthy 
period without treatment weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Subsequently, Dr. Coppola, in an October 2002 letter stated 
the veteran's history of recurrent deep vein thrombophlebitis 
of the left leg may have been triggered by previous leg 
trauma which according to the veteran occurred during his 
military service in 1972.

However, the Board finds that the December 2001 VA examiner's 
opinion is more persuasive than that of Dr. Coppola, as it 
was rendered after a longitudinal review of the veteran's 
claims folder.  Moreover, the December 2001 VA examiner 
specifically noted that the veteran's present bilateral 
venous disease diagnosis in 1994 was not related 
etiologically to service and that varicose veins and deep 
vein thrombosis were not related to trauma and as such 
provided a detailed reasoning as to the basis of his opinion.  
In contrast, Dr. Coppola's statement regarding the 
relationship between the veteran's left leg disability and 
his military service is speculative as there is no indication 
that Dr. Coppola reviewed the veteran's entire claims folder, 
to include the SMR's.  Further, Dr. Coppola indicated that 
his opinion was based on history provided by the veteran.  
The Court in LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
held that medical history provided by the veteran does not 
transform that history into medical evidence.  Accordingly, 
the Board finds that there is no competent evidence of left 
leg disability, to include thrombus of the superficial 
femoral vein during service, or that a left leg disability, 
to include thrombus of the superficial femoral vein is 
directly related to the veteran's active service.  

The Board has considered the veteran's written testimony 
submitted in support of his argument that he has a left leg 
condition, to include thrombus of the superficial femoral 
vein, as a result of his service.  To the extent that the 
veteran's statements may be intended to represent evidence of 
continuity of symptomatology, without more his statements are 
not competent evidence of a nexus between his left leg 
condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Under these circumstances, the preponderance of the evidence 
is against the veteran's claim.  Therefore the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a left leg disability, 
to include thrombus of the superficial femoral vein, is 
denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



